WHITING, J.
Completed service of the notice of appeal herein was made -on the 21st day of June, 1915, and upon the 23d day of June, 1915, the settled record was filed in the office of the clerk of the circuit court. No stipulation has been filed extending the time within which appellant might serve and file his brief upon this appeal, and, the time within which such brief might be filed under the statutes and rules of this court having expired, the appeal herein will be deemed abandoned.
The appeal having been abandoned, the judgment appealed from is affirmed.